DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed December 16, 2021 have been fully considered but they are not persuasive.  
Applicant argues – “The technical scheme solves a technical problem of "the reference conditions and intelligent algorithms for intelligent traffic scheduling becom[ing] more complex, and the maintenance cost becom[ing] higher." Applicant's specification, p. 1, 11. 20- 21.”
	Applicant’s improvement to technology does not appear to be integrated into the claims. It is not clear from the claims that the claimed “scheduling scheme” is analogous to the “intelligent traffic scheduling” of the preamble. In fact “the scheduling scheme” lacks antecedent basis with the “intelligent algorithms for intelligent traffic scheduling”.
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) “intelligent traffic scheduling of network access”. When reading the preamble in the context of the entire claim, the recitation of using intelligent means of scheduling traffic for network access is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Applicant argues – “For example, the claimed "operation dimension" involves operation related to network and verification thereof would involve actions related to network, and cannot be performed mentally. Therefore, in contrast to the Office's assertion, the claims are not directed to a ‘mental process.’”
	The ‘operation dimension’ according to the claim is not actively performed according to the claim limitations. The claim is “a checklist” that is pruned based on “state verification” of the “operation dimension”. The functionality of the “operation dimensions is not claimed. In fact the claims recite the result of the “operation dimension” as represented by the “state verification” values in determining whether to remove a “operation dimension” and generate a new scheduling scheme, i.e. checklist.

Applicant argues – “Similar to the claimed use of self-referential table for a computer database in Enfish, LLC v. Microsoft Corp., which was held by the court as not directing to an abstract idea because it was an improvement in computer capabilities (Enfish, 822 F.3d 1327, 1339 (Fed. Cir. 2016)), the claimed process of performing state verification on operation dimensions and removing abnormal operation dimensions is also an improvement in network reliability, and hence is an improvement in the network technology.”
	Based on the above explanation the examiner does not understand how the present application is an improvement in database technology. Also, the general allegation of improvement is not sufficient to overcome an ALICE rejection. However, further explanation of how network technology was previously problematic and how the present claimed invention integrates a solution that solves the problem would be persuasive.

Applicant argues – “It can be seen that Suarez does not disclose at least the following distinguishing technical features: 
1) a method of intelligent traffic scheduling of network access;  
2) performing state verification on a plurality of operation dimensions involved in generating a scheduling scheme; 
3) in response to one or more of the operation dimensions being abnormal, removing the one or more abnormal operation dimensions to generate a new scheduling scheme.”
	Applicant’s argument is not persuasive over the new combination. In applicant’s opinion, Suarez does not teach the “scheduling scheme” because Suarez teaches “configuration operations” for the execution state. Applicant’s claim language is silent as to the type of “operation dimension” generating the “state” for the “state verification”. Thus, applicant’s arguments are not persuasive.

Applicant argues – “Keller does not disclose a method of intelligent traffic scheduling of network access as recited in amended claim 20 of the present application.”
	Applicant’s argument is directed to the preamble. The limitation of “intelligent traffic scheduling of network access” is not positively recited in the body of claims. In order to provide “intelligent traffic scheduling” for “network access”, a provisioning system would need to perform functions such as network management in order to provision network resources which is taught by Keller. The process of provisioning network resources would be useful for “network management”. See Keller, column 2, lines 19-30.

Applicant argues – “Second, Keller does not disclose how a  new/modified change plan is generated. Therefore, Keller also does not disclose ‘performing state verification on a plurality of operation dimensions involved in generating a scheduling scheme’ and ‘in response to one or more of the operation dimensions being abnormal, removing the one or more abnormal operation dimensions to generate a new scheduling scheme,’ as recited in amended claim 20 of the present application.”
	Keller is directed to the transformation of the “configuration operations” of Saurez. In combination with Suarez, Keller teaches a “new/modified plan” of operations. The “changes” in “configuration operations” are disclosed by Suarez and teach “how” new “configuration operations” are created and gathered. Keller teaches upgrading the “configuration operations” from Suarez to a “new/modified plan”.
	
Applicant argues – “Keller also does not solve the technical problem solved by the present application.”
	Keller recites a mechanism for improving network management by provisioning network resources using a new/modified plan. When provisioning network resources by changing plans Keller provides an improved method of managing workloads which are a form of network traffic.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a “mental process” for managing a checklist and creating a new checklist without significantly more. The function of composing a “scheduling scheme” which as recited in the recited claims is the determination of degraded checklist from a full checklist. For each item in the checklist, the status of the item determined after attempted completion, in the claim language, “state verification” of the corresponding item. When the check is negative, then the item is removed from the checklist, creating a reduced checklist, which is a new “scheduling scheme”. The process of determining the completion of an item and removing the item from “scheduling scheme” is equivalent to the “mental process” of going through a checklist and then striking items from the checklist. The additional limitations of “operation modes” comprising permutations of the configuration checklists is not significantly more because the operation modes appear to be categorizing the checklist.  


This judicial exception is not integrated into a practical application because the “dimension operations” and “operation modes” are descriptive but not functional. There is not improvement to by generate a new “scheduling scheme” based on verifying “state operations” of “operation dimension”. Also, different “operation modes” provision different checklist with more or less items which is part of resource management when generating a checklist. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations further organize, complete or remove items in the change plans, i.e. the checklists without making improvements in computer technology.
	The additional preamble language fails to integrate the “scheduling scheme” into the “intelligent traffic scheduling of network access”. As recited, the preamble indicates a field of use which is not a technological integration.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20-27, 31-35, and 39 are is/are rejected under 35 U.S.C. 103 as being unpatentable over  Suarez et al., US 9535754 A1 (hereafter referred to as Suarez) in view of Keller et al., US 8863137 B2 (hereafter referred to Keller) and in view of Law et al., US 20160352528 A1 (hereafter referred to as Law).
A.	Regarding claim 31, Suarez teaches a scheduling scheme configuration apparatus (column 13, lines 8-22; “For example, results and/or other information may be obtained at the build agent after performing the configuration may be recorded or written to the execution state.”); “ comprising: a memory storing a computer program; and a processor configured to execute the computer program to (column 15, lines 31-45; “For example, in one embodiment, the methods may be implemented by a computer system (e.g., a computer system as in FIG. 11) that includes one or more processors executing program instructions stored on a computer-readable storage medium coupled to the processors.  The program instructions may be configured to implement the functionality described herein (e.g., the functionality of various servers and other components that implement the distributed systems described herein).”): perform state verification on a plurality of operation dimensions involved in generating a scheduling scheme (column 13, lines 8-22; “For example, results and/or other information may be obtained at the build agent after performing the configuration may be recorded or written to the execution state.  Additionally, state information describing completed configuration operations for the provisioning of the computing resource may be updated to indicate the completed next configuration operation.”); and in response to one or more of the operation dimensions being abnormal, remove the one or more abnormal operation dimensions to generate a new manifest (column 13, lines 39-55; “For example, as discussed above with regard to FIG. 6, a build manifest may describe an undo operations for each configuration operation in a build manifest to reverse the effects of the performance of the configuration operation (e.g., return a storage device to a prior format, relinquish an assigned network address, etc.).  The corresponding undo operations may be performed for identified configuration operations, in some embodiments in a manner similar to that illustrated at elements 910 through 940, by programmatically instructing a build agent to perform the undo operations.”).  Suarez does not specifically teach the new build manifest is a new scheduling scheme. However, in the same field of endeavor, Keller teaches when upon abnormal operations formulating change plans (column 5, lines 39-55; “For instance, as noted above, the change plan manager can uses status information exchanged between the participants in the provisioning process to determine that the current change plan is to be adapted or modified (affirmative determination in step 106) if, for example, the provisioning process runs behind schedule or if errors arise during execution of the provisioning process.  In such instance, the change manager can generate a new/modified change plan (return to step 101), which is then executed to continue the provisioning process appropriately.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suarez to substitute change plans from Keller to facilitate proper change managements and better incorporate exception handling. 
	Suarez-Keller does not specifically teach an apparatus of intelligent traffic scheduling network access. However, in the same field of endeavor, Law teaches an apparatus of intelligent traffic scheduling network access (p. 92,  “Tuning engine 800 includes option engine 810 and comparison engine 850. Option engine 810 is a combination of hardware and software that generating options for pending traffic. For example, option engine 810 can receive information about the pending traffic such as traffic data describing the pending traffic and network requirements of the pending traffic and/or scheduling plans that describe the pending traffic. Additionally, option engine 810 can access descriptions of the network infrastructure to generate potential scheduling plans that represent various combinations of network resources available to handle the pending traffic using operational modes or capabilities of those network resources that satisfy the network requirements of the pending traffic. In some implementations, preferences are accessed and considered by option engine 810 when generating options for the pending traffic to limit the combinations of network resources and operational modes or capabilities of those network resources represented in potential scheduling plans to those that satisfy network requirements of the pending traffic and the preferences.”). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Suarez-Keller to substitute an apparatus of intelligent traffic scheduling of network access from Law for the network scheduling from Suarez-Keller to integrate network resources into the scheduling plans. The traffic scheduling from Law would group traffic by different groups and create separate scheduling plans that consider network resources.
Regarding claim 20, Suarez-Keller-Law teaches a method of intelligent traffic scheduling network access comprising steps similar to functions of claim 31 above. Claim 20 is rejected on the same rationale as claim 31, above.
Regarding claim 39, Suarez-Keller-Law teaches a computer readable storage medium storing computer programs of intelligent traffic scheduling network access that, when executed by a processor, cause the processor to: perform similarly to claim 31, above. Claim 39 is rejected on the same rationale as claim 31.
B.	Regarding dependent claim 32, Suarez-Keller-Law teaches the apparatus of intelligent traffic scheduling network access according to claim 31, wherein the processor is further configured to execute the computer program to configure a plurality of operation modes having different operation dimension configurations, the plurality of operation modes including a standard operation mode including all of available operation dimensions (Keller teaches change plans) (Suarez, column 11, lines 31-39; “As indicated at 820, a build manifest may be identified to provision the computing resource(s) for performing respective task(s).  A default build manifest may be selected in some embodiments.  In some embodiments, a specific build manifest may identified or indicated in information provided to a provisioning engine. However, as discussed above, multiple build manifests may be maintained for provisioning a system to perform different respective tasks, in some embodiments.”) and one or more degraded operation modes each including some but not all of the available operation dimensions (Suarez, column 13, lines 39-55; “For example, as discussed above with regard to FIG. 6, a build manifest may describe an undo operations for each configuration operation in a build manifest to reverse the effects of the performance of the configuration operation (e.g., return a storage device to a prior format, relinquish an assigned network address, etc.).  The corresponding undo operations may be performed for identified configuration operations, in some embodiments in a manner similar to that illustrated at elements 910 through 940, by programmatically instructing a build agent to perform the undo operations.”).  
Claim 21 is a method of intelligent traffic scheduling network access similar to the functions of claim 32, above. Claim 21 is rejected on the same rationale as claim 32.
C.	Regarding dependent claim 33, Suarez-Keller-Law teaches apparatus of intelligent traffic scheduling network access according to claim 32, wherein the processor is further configured to execute the computer program to: 
remove the one or more abnormal operation dimensions from the standard operation mode to obtain a new operation mode (Keller teaches change plans) (Suarez, teaches pause and undo, configuration operation of manifest, column 14, lines 31-34; “As indicated at 1010, a build error for a computing resource in provisioning may be detected.  For instance, a configuration operation performed at a host may be unable to complete due to some failing dependency.” See also column 15, lines 11-17; “A pause event, such as discussed above with regard to FIG. 9, may be triggered, to pause the performance of the provisioning until more network addresses have been allocated. ”); or select one of the one or more degraded operation modes that does not include the one or more abnormal operation dimensions for calculating the new scheduling scheme (Suarez, a degraded operation mode using a different build manifest, column 15, lines 11-17; “In at least some embodiments, the configuration operations of a common or similar build manifest that would result in the build error may be undone (such as described above with regard to FIG. 9) and a different build manifest (which may have configuration operations that do not result in the build error) may be used to provision the computing resources.”).  
Claim 22 is a method of intelligent traffic scheduling network access similar to the functions of claim 33, above. Claim 22 is rejected on the same rationale as claim 33.
D.	Regarding dependent claim 34, Suarez-Keller-Law teaches the apparatus of intelligent traffic scheduling network access according to claim 33, wherein: the one or more degraded operation modes include a plurality of degraded operation modes having different weight values (Keller teaches a new change plan) (Suarez, column 6, lines 35-43; “As illustrated in FIG. 5, provisioning execution 330 may implement build manifest selection 510 to select or identify a build manifest for a computing resource for provisioning.  Resource specific information 502 (e.g., such as information received from the computing resource or from other systems) may be used to identify the build manifest.” See also column 8, lines 47-50; “In at least some embodiments, the selection criteria may be weighted to allow operators or other control plane components the ability to tune the selection of build manifests.”); and
 the processor is further configured to execute the computer program to: determine, from the plurality of degraded operation modes, one or more candidate degraded operation modes that do not include the one or more abnormal operation dimensions (Keller teaches a new change plan) (Suarez, teaches multiple degraded operations because each manifest has several potential degraded operation modes based on the undo or error details. A degraded operation mode using a different build manifest, column 15, lines 11-17; “In at least some embodiments, the configuration operations of a common or similar build manifest that would result in the build error may be undone (such as described above with regard to FIG. 9) and a different build manifest (which may have configuration operations that do not result in the build error) may be used to provision the computing resources.”); and 
select one of the one or more candidate degraded operation modes that has a highest weight value among the one or more candidate degraded operation modes for calculating the new scheduling scheme (Suarez, column 6, lines 35-43; “As illustrated in FIG. 5, provisioning execution 330 may implement build manifest selection 510 to select or identify a build manifest for a computing resource for provisioning.  Resource specific information 502 (e.g., such as information received from the computing resource or from other systems) may be used to identify the build manifest.” See also column 8, lines 47-50; “In at least some embodiments, the selection criteria may be weighted to allow operators or other control plane components the ability to tune the selection of build manifests.”).  
Claim 23 is a method of intelligent traffic scheduling network access similar to the functions of claim 34, above. Claim 23 is rejected on the same rationale as claim 34.

E.	Regarding dependent claim 35, Suarez-Keller-Law teaches the apparatus of intelligent traffic scheduling network access according to claim 32, wherein: for each of the operation modes: 
the operation dimensions in the operation mode are sorted in a certain order (manifest order (Keller teaches new change plans) (Suarez, column 9, lines 57-65; “Build manifests may describe a particular order or sequence for performing configuration operations.  Advancing through each configuration operation 610 may allow a provisioning engine to provision 630 for performing respective tasks.”); 
an initial scheduling scheme is used as an input of the operation dimension at a first place in the order, an output of an immediately preceding operation dimension in the order is used as an input of a current operation dimension (Suarez, column 13, lines 23-38; “Directing the performance of configuration operations in a build manifest may be performed iteratively, as indicated at 970.  The next configuration operation may be performed, as illustrated by the negative exit from 970, until all of the configuration operations for a build manifest are performed and configuration is complete, as indicated by the positive exit from 970.”), and an output of the current operation dimension is used as an input of an immediately succeeding operation dimension in the order (Suarez, column 13, lines 23-38; “The next configuration operation may be performed, as illustrated by the negative exit from 970, until all of the configuration operations for a build manifest are performed and configuration is complete, as indicated by the positive exit from 970.”). -9-Attorney Docket No. 00242.0023.OQUS
Suarez does not specifically teach a data format of an input scheduling scheme of one of the operation dimensions is consistent with a data format of an output scheduling scheme of the one of the operation dimensions; and the processor is further configured to execute the computer program to: verify a timeliness of basic data of each of the operation dimensions; and determine, in response to the timeliness of the basic data of one of the operation dimension exceeding a corresponding failure threshold, the one of the operation dimension to be abnormal. However, in the same field of endeavor, Keller teaches a data format of an input scheduling scheme of one of the operation dimensions is consistent with a data format of an output scheduling scheme of the one of the operation dimensions (Keller, column 4, lines 50-61; The workflows data are written in the same data format such that input grammar is equivalent to output grammar. “For instance, as explained below, provisioning workflows can be authored using Business Process Execution Language for Web Services ("BPEL4WS") or other suitable XML-based grammars, which can be used to define the behavior of provisioning activities, including but not limited to, parallel execution (so-called flows), sequences, conditional branching, time-out mechanisms, as well as error and compensation handling.”); and the processor is further configured to execute the computer program to: verify a timeliness of basic data of each of the operation dimensions (column 11, lines 32-48; “A "wait" construct can be used to specify expiration criteria, e.g., waiting for a given time period or waiting until a certain time has passed.  After the provisioning operation (install) is invoked (540), a request ID, which is returned by the invocation (540) to the workflow engine, is used to check (through the monitoring WSDL interface implementing a method RequestComponent.getStatus (510)) the status of the running provisioning operation, until it completes.”); and determine, in response to the timeliness of the basic data of one of the operation dimension exceeding a corresponding failure threshold, the one of the operation dimension to be abnormal (column 12, lines 26-37; “If the duration exceeds the time period defined in the change plan, an "escape" activity attached to the "alarm" invokes a WSDL method of the change manage to report the violation.”… “Instead, the change manager will determine how to proceed based on, e.g., an assessment of the overall system state, other (competing) change plans, as well as penalties specified in Service Level Agreements or general Policies.  The change manager will then decide whether the current change plan should continue or be canceled, or whether a new change plan should be generated later.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suarez-Law to substitution data formats and verified timeliness from Keller to improve the assessment of the actual progress being made according to the change plan and thereby determine when new change plans are warranted.
Claim 24 recites steps of intelligent traffic scheduling network access similar to portions of the functions of claim 35, above. Claim 24 is rejected on the same rationale as claim 35.
Claim 25 recites steps of intelligent traffic scheduling network access similar to portion of the functions of claim 35 above. Claim 25 is rejected on the same rationale as claim 35. 
Claim 26 recites steps of intelligent traffic scheduling network access similar to portions of the functions of claim 35 above. Claim 27 is rejected on the same rationale as claim 35.

F.	Regarding dependent claim 27, Suarez-Keller-Law teaches the method of intelligent traffic scheduling network access according to claim 25, wherein performing the state verification on the operation dimensions involved in generating the scheduling scheme includes verifying whether an output scheduling scheme from each of the operation dimensions after operation is abnormal (Suarez, column 13, lines 39-55; “For example, as discussed above with regard to FIG. 6, a build manifest may describe an undo operations for each configuration operation in a build manifest to reverse the effects of the performance of the configuration operation (e.g., return a storage device to a prior format, relinquish an assigned network address, etc.).  The corresponding undo operations may be performed for identified configuration operations, in some embodiments in a manner similar to that illustrated at elements 910 through 940, by programmatically instructing a build agent to perform the undo operations.”). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Frattura et al., US 7936770 B1, teaches transmit schedulers 36A-36D are adaptable to suit the needs of the network provider, network operator or network administrator. Frattura teaches in step 90, the network device 10 detects a transmission error event by, for example, reading a status register, detecting a time out or other suitable means for identifying a transmission error event within the network device 10.
 Law et al., US 20170126492 A1, teaches tuning system 430 includes one or more tuning engines (tuning engines 431-439) that generate scheduling plans tuned for traffic tuning parameters. A tuning engine is a combination of hardware and software that tunes scheduling plans according to a traffic tuning parameter. 
 Siraj et al., US 11051320 B1, teaches AirSlice intelligent scheduling of Wi-Fi resources 636, including prioritized scheduling of MU-MIMO, SU-MIMO and OFDMA transmission modes for data packets for multiple different applications having differing characteristics in order to optimize operations for multiple applications.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patrice L Winder/Primary Examiner, Art Unit 2452